Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action – Allowance

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 42-43 and 45-62, drawn to a process for preparing a compound of Formula (I-rac), classifiable in C07C 231/12.
Claims 101, drawn to a solid form of Form A of (racemic) compounds 7, 8, 1 or 37, classifiable in C07C 237/06.

Groups 1 and 2 are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the groups are not disclosed as capable of use together and they have different designs, modes of operation, and effects, since a process for preparing a compound of Formula (I-rac) and solid form of Form A of (racemic) compounds 7, 8 or 37 form different compounds.
Group 1 and 2 are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can 
	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
During a telephone conversation with Kunyong Yang on 3/11/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 42-43 and 45-62. Claim 101 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 42-43 and 45-62 are pending and are being examined in this office action.

Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    78
    394
    media_image1.png
    Greyscale


Objections
53 is objected to because of the following informalities:  Claim 53 recites the word “deprotectoin”. The examiner believes this word is misspelled and should be “deprotection”. Appropriate correction is required.

Allowable Claims
Claims 42-43, 45-52 and 54-62 are allowed.

Reasons for Allowance
The instant claims are drawn to:

    PNG
    media_image2.png
    682
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    619
    media_image3.png
    Greyscale

The closest prior art is Filp et al. (Eur. J. Org. Chem., 2017, 5154, published 8/2/17).
Filp et al. teaches the synthesis of the following C-11 PET tracers through formation of an intermediate Schiff base and production of a C-11 acrylesters and acrylamides (page 5157, Scheme 3):

    PNG
    media_image4.png
    262
    681
    media_image4.png
    Greyscale

Flip et al. is deficient in that it does not teach an alpha-amide product (applicant’s compound (I-rac)). Instead, Flip et al. teaches an alpha-carboxylic acid product (compound 10). Additionally, Flip et al. does not teach a gamma-alkylated (t-butylated) carboxylic acid product 
The prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 42-43, 45-52 and 54-62 are allowed and claim 53 is objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658